DETAILED ACTION
This action is pursuant to the claims filed December 9, 2020. Currently claims 1-5 and 7-20 are pending with claims 1-2, 7, 21-13, 15, 17, and 19 amended and claim 6 canceled. Below follows a complete non-final action on the merits of claims 1-5 and 7-20.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
Drawings
The drawings are objected to because: Fig. 2B and Fig. 2C appear to be copies of photographs or color drawings and as such the images are unclear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Response to Amendment
Applicant’s amendments to the claim overcome the previous 35 U.S.C. 112(b) rejections. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Ambrosio et al (US PGPUB: 2012/0290052).
Regarding independent claim 1, D’Ambrosio discloses a thermally conductive device (Figure 5; thermally conductive seen at [0046]) comprising: 
a first surface (“first surface” annotated figure 5 (uppermost surface of 212)); 
a second surface (“second surface” annotated figure 5 (lowermost surface of 214)); and 
a thermally conductive graft (214) disposed between the first and second surfaces (see figure 5 which displays 214 disposed between the defined first and second surface), 
wherein the thermally conductive device is sized and configured to fit between a brain and a skull of a human subject and not to extend into the subgaleal space of the human subject (see Fig. 5 where the thermally conductive device fits between the uppermost surface of skull 212 and does not extend beyond 212; [0046] discusses the position of the device between the uppermost surface of 212 and meninges 95; note [0024] discusses the device in direct contact with the brain), and 

    PNG
    media_image1.png
    426
    536
    media_image1.png
    Greyscale
wherein the thermally conductive device is configured to transfer heat between a first area of the brain at a higher temperature and a second area of the brain at a lower temperature ([0042], [0046] discusses heat transfer from the warm brain to a cooler area; note heat will necessarily be transferred from a warmer location to a cooler location; referring to annotated Fig. 5, heat is capable of being transferred from point A-B depending on the temperature difference). 

Regarding dependent claim 2, in view of claim 1, D’Ambrosio further discloses wherein the thermally conductive graft comprises: a biocompatible matrix and a thermally conductive material embedded into the biocompatible matrix ([0046] refers to biocompatible and thermally conductive material of 214).
Regarding dependent claim 3, in view of claim 2, D’Ambrosio further discloses wherein the thermally conductive material comprises one or more of the following: thermally conductive polymers ([0046]), graphene ([0012], [0046] claim 12), carbon nanotubes ([0046]), diamond ([0012], [0046], claim 12), metal powders, metal beads ([0012], [0046], claim 12), and combinations thereof. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 4, in view of claim 2, D’Ambrosio further discloses wherein the biocompatible matrix comprises one or more of the following: silicon ([0012], [0046], claim 14), collagen, expanded polytetrafluoroethylene, polylactide, polyglycolide, gelatin, agar, cellulose, thermally conductive polymer ([0046]), carbohydrate chain, collagen autograph, allograph, xenograph, and combinations thereof. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 5, in view of claim 1, D’Ambrosio further discloses wherein the thermally conductive graft is sized and configured to: (1) overlay a meningeal membrane under the skull of the human subject ([0046] refers to the device of figure 5 overlaying the meninges) or (2) replace a portion of the meningeal membrane of the human subject. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 7, in view of claim 1, D’Ambrosio further discloses wherein the thermally conductive graft comprises a biocompatible polymer matrix
Regarding dependent claim 14, in view of claim 1, D’Ambrosio further discloses wherein the first surface is substantially planar and the second surface is substantially planar (Figure 5 displays the first and second surfaces as substantially planar).
Regarding independent claim 15, D’Ambrosio discloses a method of passively cooling a hyperthermic region of a central nervous system of a human subject (at least abstract; [0013], [0026], [0046]), the method comprising: 
implanting a thermally conductive device (Figure 5; thermally conductive seen at [0046]) adjacent to the hyperthermic region of the central nervous system ([0024], [0026], [0046]), 
wherein the thermally conductive device is implanted into the human subject and does not extend into a subgaleal space of the human subject (see Fig. 5 where the thermally conductive device fits between the uppermost surface of skull 212 and does not extend beyond 212; [0046] discusses the position of the device between the uppermost surface of 212 and meninges 95; note [0024] discusses the device in direct contact with the brain); and 
wherein the thermally conductive device is effective to transfer heat from the hyperthermic region to another region ([0042], [0046] discusses heat transfer from the warm brain to a cooler area; note heat will necessarily be transferred from a warmer location to a cooler location).
Regarding dependent claim 16, in view of claim 15, D’Ambrosio further discloses further comprising: 
making an incision in a scalp of a subject ([0040], [0046] refers to preparing the head to remove a bone flap); 
removing a portion of a cranium through the incision to form a recess in which a portion of a meningeal membrane adjacent to the hyperthermic region is exposed (see Figure 5 and [0040], [0046] which refers to removing a portion of cranium 85 to make a recess for the cooling device 100 to be placed adjacent to meninges 95); and 
implanting the thermally conductive graft adjacent to the exposed meningeal membrane ([0041], [0046]).
Regarding dependent claim 17, in view of claim 15, D’Ambrosio further discloses wherein the thermally conductive device comprises: 
a first surface (“first surface” annotated figure 5 (uppermost surface of 212)); 
a second surface (“second surface” annotated figure 5 (lowermost surface of 214)); and 

    PNG
    media_image1.png
    426
    536
    media_image1.png
    Greyscale
a thermally conductive graft (214) disposed between the first and second surfaces (see figure 5 which displays 214 disposed between the defined first and second surface). 

Regarding dependent claim 18, in view of claim 17, D’Ambrosio further discloses wherein the thermally conductive graft comprises a biocompatible matrix and a thermally conductive material embedded into the biocompatible matrix ([0046] refers to biocompatible and thermally conductive material of 214).
Regarding dependent claim 19, in view of claim 18, D’Ambrosio further discloses wherein: the thermally conductive graft comprises one or more of the following: thermally conductive polymers ([0046]), graphene ([0012], [0046] claim 12), carbon nanotubes ([0046]), diamond ([0012], [0046], claim 12), metal powders, metal beads ([0012], [0046], claim 12), and combinations thereof, and 
the biocompatible matrix comprises one or more of the following: silicon ([0012], [0046], claim 14), collagen, expanded polytetrafluoroethylene, polylactide, polyglycolide, gelatin, agar, cellulose, thermally conductive polymer ([0046]), carbohydrate chain, collagen autograph, allograph, xenograph, and combinations thereof.  The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 20, in view of claim 15, D’Ambrosio further discloses further comprising: (1) removing a portion of a dura mater adjacent to the hyperthermic region of the human subject ([0024] refers to the device as capable of being placed in direct contact with the brain 80, i.e. removing the dura matter to contact brain directly); or (2) replacing a portion of a cranium of the human subject adjacent to the hyperthermic region (Fig. 5). 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D’Ambrosio et al (US PGPUB: 2012/0290052) in view of Sommerich et al (US PGPUB: 2009/0030526; cited in IDS). 
Regarding dependent claim 8, in view of claim 1, while D’Ambrosio discloses a thermally conductive device that is sized to be implanted into the head of a patient (Figure 1), wherein the thermally conductive graft is between 0.1 mm and 8 mm thick. 
However, Sommerich discloses a graft (Figure 3: 90) to be placed on the meningeal membrane patient (abstract; [0037]). The graft has a thickness of approximately 0.021 inches to 0.216 inches ([0031], where this is ~ 0.5 mm to ~ 5.5 mm which falls within the range of 0.1 mm and 8 mm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the thickness of D’Ambrosio to incorporate the thickness of Sommerich. This configuration provides the benefit of a comfortable and conformable device ([0031]). Further, it would have been an obvious matter of design choice to size the thermally conductive graft of D’Ambrosio to be between 0.1 mm and 8 mm thick as disclosed by Sommerich, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 10, in view of claim 1, while D’Ambrosio discloses the second surface comprises a coating ([0034]), D’Ambrosio does not explicitly disclose wherein the second surface comprises a coating which is non-scarring to a meninges of the human subject. 
However, Sommerich discloses a graft (Figure 3: 90) to be placed on the meningeal membrane patient (abstract; [0037]). The graft comprises a collagen layer (100) that is made with a layer, film, or matrix (interpreted as coating) that has anti-adhesion agents incorporated within the material ([0027]).  When implanted into the meningeal membrane, the collagen layer of the graft resists the formation of adhesions (i.e. scarring) with surrounding tissue ([0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective .  
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over D’Ambrosio et al (US PGPUB: 2012/0290052) in view of MacEwan et al (US PGPUB: 2013/0197663; cited in IDS). 
Regarding dependent claim 9, in view of claim 1, while D’Ambrosio discloses the second surface comprises a coating ([0034]), D’Ambrosio does not explicitly disclose wherein the second surface comprises a coating which is adhesive to a meninges of the human subject. 
However, MacEwan discloses a biomedical patch (abstract) that includes an adhesive layer in order to attach the patch to the target biological tissue ([0100]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the graft of D’Ambrosio to incorporate the adhesive of MacEwan because this aids in the attaching the patch to the target tissue ([0100]), thereby preventing the patch from moving during treatment and increasing the effectiveness of the device. 
Regarding dependent claim 11, in view of claim 1, while D’Ambrosio discloses the second surface comprises a coating ([0034]), D’Ambrosio does not explicitly disclose further comprising a non-fouling coating on one or more of the first surface and the second surface. 
However, MacEwan discloses a biomedical patch (abstract) that can include a scaffold that includes a nanofiber material that contains an agent that reduces the inflammatory response when implanted into tissue ([0122]). Therefore, it would have been obvious to one of ordinary . 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over D’Ambrosio et al (US PGPUB: 2012/0290052) in view of Whiston et al (US Patent No.: 5,997,575). 
Regarding dependent claims 12 and 13, in view of claim 1, D’Ambrosio does not explicitly disclose further comprising at least one aperture disposed in the thermally conductive graft sized and configured to allow fluid to drain from the first surface to the second surface (claim 12) and further comprising at least one aperture disposed in the thermally conductive matrix configured to allow fluid to drain from an epidural space to a subgaleal space of the human subject (claim 13). 
However, Whiston discloses a tissue graft (abstract) comprising a plurality of perforations (i.e. apertures) extending through the graft (Col. 2, Lines 22-23) that act as a conduit to allow extracellular fluid to pass through the graft (Col. 10, Lines 38-42) and for fluid communication between the first surface and the second surface (Col. 11, Lines 13-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of D’Ambrosio to incorporate the perforations of Whiston because this allows extracellular fluids to pass through the graft material, thereby decreasing fluid retention within the graft and enhancing the remodeling properties of the graft (Col. 2, Lines 61-64). It is noted that in light of the modification, the apertures of Whiston would necessarily permit fluid drain from an epidural space to a subgaleal space due to the positioning of the device of D’Ambrosio. 
Response to Arguments
Applicant’s arguments, see Remarks, filed December 9, 2020, with respect to the rejection(s) of claim(s) 1 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However a new rejection is outlined above with regards to the embodiment of Fig. 5 of D’Ambrosio. 
With regards to claim 1, Applicant argues “D’Ambrosio does not describe a thermally conductive device that does not extend into a subgaleal space of that subject. Rather, as shown in, for example Figure 1 of D’Ambrosio, the device replaces a portion of the skull and, and therefore, does not fit entire between the brain and the skull and does not extend into the subgaleal space. See also Figures 2B, 2C, and 3” (Remarks, p. 9). As outlined above, the new grounds of rejection is in view of Figure 5 of D’Ambrosio which displays a thermally conductive device that is sized and configured to it between a skull and a brain of a person (see Fig. 5 where the device extends between the uppermost surface of the skull to the meninges or brain), without extending into the subgaleal space (see Fig 5).  
Additionally, Applicant argues that “the teachings of D’Ambrosio and Lee suggest that cooling provided by this configuration would be insufficient to treat, for example, pharmaresistant epilepsy since such a hypothetical combination would not place a thermally conductive device in contact with the brain and an outside cooling source” (Remarks, p. 10). Examiner notes that D’Ambrosio explicitly discloses the device in contact with the brain (at least [0013], [0024]) and that the device the device is “particularly beneficial to those suffering from pharmaresistant neocortical epilepsy” ([0058]).  
It is noted that Applicant states that claim 15 is analogously amended (Remarks, p. 90) and thus the same reasoning as claim 1 applies to claim 15. Additionally, Applicant has not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794